On July 23, 1938, the Jefferson and Plaquemines Drainage District granted a mineral lease to The California Company covering Section 45, Township 15 South, Range 24 East, for a primary term of three years from its date and as long thereafter as minerals are produced from the leased premises. The lease provided for the payment of a cash bonus of $1,809, which was accepted by the Drainage District, and stipulated that the lease should be terminated unless the lessee paid an annual rental of $1,809 in the event that drilling operations had not been commenced on the leased *Page 320 
premises. The lease also contained the usual provisions, including warranty of title by the lessor, and provided for the extension of the primary term upon the lessee's complying with certain enumerated conditions.
On July 23, 1939, The California Company, as lessee, made a legal tender to the Board of Commissioners of the Drainage District of the annual rental payable under the terms of the lease, which was refused. The California Company then filed this suit, and prayed for the issuance of an alternative writ of mandamus, commanding the Drainage District to accept and receipt for the rental payment tendered for the purpose of continuing the mineral lease in effect.
Answering plaintiff's petition, the Drainage District averred that it executed the lease to plaintiff under the provisions of Act 317 of 1910, as amended by Act 236 of 1936, and that Act 236 of 1936 is unconstitutional, in that the body of the act is broader than its title, in contravention of Section 16 of Article 3 of the Constitution of 1921.
In the alternative, the Drainage District averred that, in the event the court should hold that Act 236 of 1936 is constitutional, the Drainage District denied that the provisions of Act 317 of 1910, as amended by Act 236 of 1936, empowered the Drainage District to execute the lease.
(1) In the original opinion it is held that Act 236 of 1936 is violative of Section 16 of Article 3 of the Constitution of 1921, and is therefore unconstitutional. Judgment *Page 321 
was rendered in favor of the Jefferson and Plaquemines Drainage District, defendant, and against The California Company, plaintiff, recalling the alternative writ of mandamus and rejecting plaintiff's demands at its costs.
The case is now before us on rehearing.
The title of Act 236 of 1936 is: "An Act Providing for the enforcement of the collection of the acreage tax or forced contributions against the lands within said drainage, or asub-drainage district thereof; providing for the sale of property sold for non-payment of taxes, after the period of redemption has expired; authorizing the granting of a good and valid title free and clear of liens or encumbrances;confirming to said Drainage District titles to property alreadypurchased by it at tax sale, and authorizing it to subdivide lands so purchased into lots, parcels, plats, or tracts; authorizing the sale of same; providing what back taxes shall be collected; authorizing said Drainage District to rent, lease oruse the property purchased by it, to grant rights-of-way and dig canals, ditches and drains, construct public works thereon;authorizing said Drainage District to adopt rules and regulations relative to the subdivision, sale and use of saidproperty, and repealing all law and parts of laws in conflict herewith.
"Whereas notice of intention to apply for the passage of thisAct has been published and evidence of such publicationexhibited, both as prescribed by Section 6 of Article IV of theConstitution of Louisiana of 1921, therefore." (Italics ours.) *Page 322 
Then follow Sections 1, 2, 3, 4, 5, 6 and 7 of Act 236 of 1936, carrying out its various provisions as indicated in its title. In each of these sections, the Jefferson and Plaquemines DrainageDistrict is specifically mentioned as "the said DrainageDistrict," referred to in the title of Act 236 of 1936.
In the original opinion it is said: "A mere reading of the title of Act 236 of 1936 discloses that the act is intendedto be a special or local statute, enacted under the provisions of Section 6 of Article 4 of the Constitution of Louisiana of 1921. But the special or particular place or locality to beaffected is not set forth." (Italics ours.)
We do not concur in the conclusion reached in the original opinion that "the title itself is misleading and whollyinsufficient to put on inquiry those persons who may be affected by its provisions." (Italics ours.)
In the case of Williams v. Guerre, 182 La. 745, 162 So. 609, the Supreme Court said at page 760, of 182 La., at page 613 of 162 So: "`It is therefore apparent that, when Act No. 27 of 1934 (3d Ex.Sess.) was adopted, one of the obstacles to simple and convenient lawmaking had been removed by section 16 of article 3 of the Constitution of 1921. Previous to the framing of the Constitution of 1921, it was provided that "every law enacted by the General Assembly shall embrace but one object, and that shall be expressed in its title." It is true the article of the Constitution of 1921 provided that "every law enacted by the Legislature shall embrace but one object," but the Constitution of 1921, in the same *Page 323 
article, further provided that "every law * * * shall have a title indicative of such object." There is considerabledifference in a provision of law requiring the object to beexpressed in its title and a provision of law requiring the titleto be indicative of such object.'" (Italics ours.)
Chief Justice O'Niell in his concurring opinion in the case of William M. Barret, Inc. v. First National Bank of Shreveport,191 La. 945, at pages 962, 963 and 964, 186 So. 741, 747, also said: "* * * as the case may have been, the object of this statute is not expressed in its title. To that extent the statute might not stand the test of article 31 of the Constitution of 1898 or of 1913, — which required the object of the law to be expressed in its title. But, in the Constitution of 1921, article 3, section 16, this requirement is relaxed so that it is required now only that the title of a statute shall be indicative of its object. It is argued, of course, that the title of Act No. 163 of 1934 is not even indicative of the object which I have referred to. Under a strict construction of the requirement of the Constitution the argument would be well founded. But the rule which prevails everywhere is that a liberal interpretation is to be given to such a provision as we have in section 16 of article 3 of the Constitution of Louisiana. In fact the better opinion on this subject seems to be that the word `object' is synonymous with `subject', and that it is sufficient if the subject dealt with in the statute is indicated in its title, — provided, of course, that there is nothing misleading in the title of the statute. The purpose of the constitutional *Page 324 
requirement is to avoid deceiving the members of the Legislature, or other persons who are especially interested in the legislation. It is not likely that any person having a sufficientinterest in the subject of this legislation to read the title ofthe act would not be prompted thereby to read the act itself, orwould be so negligent as to read only the title of the act. There have been cases, of course, where the title of a statute was so defective that it might deceive a person interested in the subject matter; and in such cases the statutes have been pronounced unconstitutional. This is not such a case." (Italics ours.)
Nor, in our opinion, is the case at bar "such a case."
The title of Act 236 of 1936 is far from being so defective that it might deceive a person interested in the subject matter. The title is defective in the sole particular that it omits the name of Jefferson and Plaquemines Drainage District. But, on the other hand, the title refers to "said Drainage District," and shows, in addition to this, that Act 236 of 1936 is a special or local law. In every section of this act the Jefferson and Plaquemines Drainage District is specifically mentioned.
As said by the Chief Justice in his concurring opinion above quoted: "It is not likely that any person having a sufficient interest in the subject of this legislation to read the title of the act would not be prompted thereby to read the act itself, or would be so negligent as to read only the title of the act."
In our opinion Act 236 of 1936 does not contravene Section 16 of Article 3 of the *Page 325 
Constitution of 1921, and is constitutional and valid.
(2) It is also our opinion that the Board of Commissioners of the Jefferson and Plaquemines Drainage District had ample power and authority to make the mineral lease in question to relator, The California Company. This lease covers Section 45, Township 15 South, Range 24 East, in Plaquemines Parish. The title by delinquent tax sale of this property to the Jefferson and Plaquemines Drainage District, respondent, was confirmed to the Drainage District by Act 235 of 1936.
Section 5 of Act 236 of 1936 provides: "That the Jefferson and Plaquemines Drainage District shall have the power and authorityto rent, lease or use said property purchased by it, as hereinabove provided, as it may deem fit." (Italics ours.)
(3) We observe, en passant, that Act 235 and Act 236 of 1936 are companion acts, and both were approved by the Governor on the same day, July 9, 1936.
Act 235 of 1936 is entitled: "An Act To ratify, quiet and confirm as legal and valid, the title to all lands located in theJefferson and Plaquemines Drainage District, purchased by saidDrainage District at tax sale made by the Sheriffs and Ex-Officio Tax Collectors for the Parishes of Jefferson and Plaquemines for delinquent taxes due the State, Parish and all political subdivisions of said Parishes, where said sales were made prior to January 1, 1931, and repealing all laws or parts of laws in conflict with the provisions of this Act. *Page 326 
"Whereas notice of intention to apply for the passage of this Act has been published, and evidence of such publication exhibited, both as prescribed by Section 6 of Article IV of the Constitution of Louisiana, therefore."
Then follow Sections 1 and 2 of Act 235 of 1936, which is published in the Acts of 1936 on page 635 and the upper part of page 636. On the lower part of page 636 the title of Act 236 of 1936 is published. In the title of Act 236 of 1936 "saidDrainage District" is referred to, without specifically mentioning "the Jefferson and Plaquemines Drainage District," which, however, is specifically mentioned in each of the sections of Act 236 of 1936.
For the reasons assigned it is ordered, adjudged and decreed that our former decree in this case be set aside.
It is now ordered, adjudged and decreed that the alternative writ of mandamus herein issued be made peremptory; and, accordingly, that there be judgment in favor of The California Company, the relator, and against the Jefferson and Plaquemines Drainage District, the respondent, commanding respondent to accept and receive the sum of $1,809 cash, heretofore tendered to it by relator, for the right and privilege of continuing that certain oil, gas and mineral lease, executed by respondent on the 23rd day of July, 1938, in full force and effect, and of deferring commencement of drilling operations for a period of twelve months, beginning July 23, 1939, as provided by the terms and conditions of said mineral lease; and the said respondent is further ordered and commanded to issue due *Page 327 
and proper receipt for the said payment to the relator.
It is further ordered, adjudged and decreed that the respondent pay all costs of court.
ODOM, J., dissents.